DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        PAUL C. LANGHALS, as Guardian of Judith L. Langhals,
                           Appellant,

                                    v.

                   DIANE BUTLER and PAT COLBY,
                            Appellees.

                              No. 4D17-3879

                           [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502016GA000534XXXXNB.

  Brett C. Barner of Barner & Barner, P.A., Palm Beach Gardens, for
appellant.

   No appearance required for appellees.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.